Citation Nr: 1437783	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status post right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that the Veteran requested a hearing before the Board of Veterans' Appeals in his March 2012 VA Form 9.  In a July 2012 Hearing Confirmation form, the Veteran indicated that he wished to withdraw his request for a hearing.  This serves as a notice of withdrawal of the request for hearing under the provisions of 38 CFR 20.704.  

The issues of entitlement to service connection for right hip, right ankle, and low back disabilities, a right knee scar, a digestive condition, and a psychiatric condition, all secondary to service-connected right knee disability, as well as bilateral hearing loss and tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Veteran was given VA orthopedic examinations in December 2010, October 2011, and January 2012.  All three examination reports made findings regarding range of motion for the right knee; however, the January 2012 report did not produce adequate findings regarding the extent of pain on motion.  In January 2012, however, the examiner made no findings regarding objective evidence of painful motion on flexion.  The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA medical examinations that do not make findings as to the extent of the Veteran's pain on motion do not adequately evaluate functional loss due to pain. Voyles v. Brown, 5 Vet. App. 451 (1993). 

The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected right knee disability, including the extent of functional loss due to pain.

Additionally, there appear to be outstanding treatment records.  Specifically, the February 2012 Statement of the Case reflects review of treatment records from June 2010 until October 2011 and additional treatment records from January 2012 "stored on Virtual VA."  The most recent VA records associated with the file (including on Virtual VA) are dated in November 2010.  On remand updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the VA Health Care System from November 2010 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right knee disability.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

All indicated tests and studies, to include active range of motion testing of the knees, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must specify the motion that produces pain, and state at what degree the pain begins.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's service-connected right knee disability.

Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right knee disability. The same range of motion studies must then be repeated after at least 3 repetitions. The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the right knee. 

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

All opinions provided must include a complete rationale.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



